United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3737
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Adrian Lacey

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Delta
                                   ____________

                              Submitted: May 12, 2022
                                Filed: May 20, 2022
                                   [Unpublished]
                                   ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Adrian Lacey, who was counseled below but is now proceeding pro se, appeals
after he pleaded guilty to possessing a prohibited object in prison, and the district
court1 sentenced him to 6 months in prison. On appeal, Lacey argues that his right
to a speedy trial was violated, his guilty plea was involuntary, and his counsel was
ineffective.

       Upon careful review, we conclude that Lacey waived any speedy trial claim by
pleading guilty. See United States v. Cox, 985 F.2d 427, 433 (8th Cir. 1993) (claim
that indictment should have been dismissed for violation of the Speedy Trial Act was
waived by guilty plea); Speed v. United States, 518 F.2d 75, 76 (8th Cir. 1975) (“it
is well settled that a plea of guilty waives any claim to denial of a speedy trial”).
Further, the hearing transcript shows that he knowingly and voluntarily entered his
guilty plea, despite his later filings asserting that he was innocent. See United States
v. Green, 521 F.3d 929, 931 (8th Cir. 2008) (whether a plea was knowing and
voluntary is reviewed de novo); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s representations during plea-taking carry strong presumption of
verity).

      Finally, we decline to address Lacey’s ineffective-assistance claim in this direct
appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002)
(generally, ineffective-assistance claim is not cognizable on direct appeal).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-